Title: From James Madison to John Cotton Smith, 8 December 1803 (Abstract)
From: Madison, James
To: Smith, John Cotton


8 December 1803, Department of State. “The enclosed letter from this Department to Ebenezer Stephens Esqr. and his answer enclosing the opinion of the late Attorney for the District of New York [Richard Harrison], exhibit the course which Mr. Coles’ claim has hitherto taken, as well as the reasons why it has not been admitted. I have only to add that those reasons are of such a nature as still to preclude it at this Department.”
 

   
   RC (DNA: RG 233, Petitions and Memorials, 8A-F1.1); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand, signed by JM.



   
   Enclosures not found, but they were probably JM to Ebenezer Stevens, 1 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:257), and Stevens to JM, 24 Nov. 1803 (see JM to Stevens, 8 Dec. 1803).



   
   On 14 Jan. 1804 Congress passed “An Act for the relief of John Coles,” which ordered the accounting officers to pay the claim of John Coles of New London, Connecticut, for the detention of the Grand Turk at Gibraltar from 10 May to 4 July 1801 by order of John Gavino and to allow demurrage at the rate stipulated in the charter party (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:51; Journal of the U.S. House of Representatives, 8th Cong., 1st sess., 163–64).


